department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date se t eo ra t date date uil legend m o dear ------------------ letter_ruling that your formation of a single member limited_liability_company llc for the purpose of fostering more local community involvement in your mission to improve the qualify of life for residents in your state will not affect your tax exempt status under sec_501 of the internal_revenue_code or your status as an entity that is not a private_foundation under sec_509 of the code in addition you requested rulings that the single member llc will be treated as a disregarded_entity for federal_income_tax purposes and that none of the income attributable to the llc will result in unrelated_business_income_tax under sec_511 through code by virtue of being an organization described in sec_501 you have also been classified as a publicly_supported_organization described in sec_509 and sec_170 you were created for charitable purposes including the promotion of social welfare in furtherance of your exempt purposes you conduct independent nonpartisan public policy research and report on various regional and statewide issues affecting the quality of life in your community you are headquartered in the state capital and have branch offices in three principal geographical areas appropriate way to enhance your charitable mission is to broaden your geographical reach to do this you propose to form multiple single member llcs throughout the state to serve the unique needs of each region each of these llcs will enter into a shared governance structure you have been recognized as exempt from federal_income_tax under sec_501 of the this is in response to your letter of september1 in which you requested a private following an extensive review by your governance committee you decided the most with a local educational or civic organization which has charitable purposes similar to yours and which has a strong established presence in the region to be served you believe this new structure will encourage and foster local community involvement while maintaining and institutionalizing your traditional standards of excellence of your state you will be the sole member of the llc with the following reserved powers rights and responsibilities your first project will involve the formation of o an llc to serve the southwestern region exclusive right to receive authorized distributions from the llc power to nominate and elect two of the board members power to remove with or without cause all board members ownership of your brand and all intellectual_property created under the your brand such power to terminate the llc upon termination to receive and direct all distributions within the geographic area as manuscripts software processes and data in whatever form stored sole approval power over all amendments to the operating_agreement that relate to your served by the llc reserved powers under the shared management agreement m will appoint all but two board members o will enter into a shared management agreement with m located in the southwestern by reserving these powers rights and responsibilities you indicate that you can ensure that the llc furthers your charitable purposes while maintaining your high standards of excellence and professionalism region of your state m is exempt under sec_501 of the code and shares your charitable purposes on a more limited geographic scale by aligning with m in this manner you indicate that o will receive the advantages and support of an organization that has direct first hand experience with the developmental needs of the region while avoiding the unnecessary waste of charitable assets resulting from potential duplication of services and personnel under your state law this will not make m a member of o you will be the sole member owner of o you believe that allowing m to appoint the majority of board members will result in a strong incentive for m to lend its expertise and development initiatives to o m will also oversee the ministerial functioning of o and will assume responsibility for the selection of staff and personnel establishing the operating budget and overseeing the establishment and maintenance of regional alliances and programs designed to effectuate the charitable mission of o you indicate that this shared governance structure will allow you to better serve the southwestern region of your state at this juncture only o has entered into a shared management agreement with another charitable_organization any charitable_organization that may be selected in the future to join in such a structure will be required to enter into a shared management agreement similar to the in addition to o you plan to form operating llcs in at least three other areas of your state sec_1_501_c_3_-1 of the income_tax regulations provides that the term an organization described in sec_170 and sec_509 of the code is one sec_501 of the code provides in part that an organization is exempt from federal one with m preserving your fundamental control_over the relationship and ultimately ensuring that the llc furthers your charitable purposes income_tax if it is organized and operated exclusively for charitable purposes and if no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual charitable is used in sec_501 of the code in its generally accepted legal sense and includes the advancement of education as well as relieving the poor distressed or underprivileged lessening the burdens of government and promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination defend human and civil rights secured_by law or combat community deterioration and juvenile delinquency which a is referred to in sec_170 and b normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 including those described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income an organization derives from any unrelated_trade_or_business defined in sec_513 it regularly carries on less allowable deductions with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the organization's need for funds or the use it makes of the profits derived to the organization's exercise or performance of the purpose or function constituting the basis for its exemption under sec_501 exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than production_of_income and it is substantially related only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those exempt purposes sec_1_513-1 of the regulations provides that gross_income derived from charges for the performance of exempt functions does not constitute gross_income from the conduct of an unrelated_trade_or_business sec_1_513-1 of the regulations provides that trade_or_business is related to you indicate that neither o nor any other single member llc you may create will elect to the check the box regulations at sec_301 of the procedure and administration regulations allow certain organizations to choose treatment as either a partnership or a corporation or to be treated as a disregarded_entity for federal tax purposes announcement 1999_43_irb_545 confirms that a single member limited_liability_company llc is presumed to be a disregarded_entity where the sole member is a tax-exempt_organization described in sec_501 the llc is treated as an activity of the tax-exempt_organization an organization that accomplishes its charitable purposes through a program of educating the public on subjects useful to the individual and beneficial to the community qualify as exempt charitable organizations for example revrul_76_455 1976_2_cb_150 holds that an organization that conducts studies into the quality utilization and effectiveness of health care qualifies for exempt status promotion of social welfare is also recognized as a proper charitable purpose organizations whose purposes are to combat urban problems improve the environment and lessen neighborhood tensions qualify as charitable organizations that promote social welfare be treated as a corporation accordingly both o and additional single member llcs you create for the same purposes will be treated as disregarded entities and their activities will be treated as your own pursuant to announcement and sec_301 of the regulations purpose of expanding your charitable mission to a wider geographical area does not change the nature of your activities or their purposes since you continue to operate for the promotion of social welfare you continue to be described in sec_501 of the code in addition as long as your funding sources continue to meet the criteria set forth in sec_170 b a vi and a you will continue to be classified as an organization that is not a private_foundation because your proposed activities will contribute importantly to the accomplishment of your exempt purposes within the meaning of sec_1_513-1 of the regulations they will not be considered unrelated_trade_or_business within the meaning of sec_513 and the income derived from these activities will not be considered unrelated_business_taxable_income under sec_512 of the code facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used this ruling will be made available for public inspection under sec_6110 of the code this ruling is based on the understanding that there will be no material changes in the your formation of o and your shared management services agreement with m for the if you have any questions about this ruling please contact the person whose name and or cited by others as precedent telephone number are shown in the heading of this letter enclosure notice sincerely debra j kawecki manager exempt_organizations technical group
